Case 3:20-cv-02370-DMS-MDD Document 5 Filed 12/11/20 PageID.46 Page 1 of 1




    1
    2
    3
    4
    5
    6
    7                      UNITED STATES DISTRICT COURT
    8                     SOUTHERN DISTRICT OF CALIFORNIA
    9 ORLANDO GARCIA,                                      Case No. 3:20-cv-02370-DMS-
                                                           MDD ____
   10        Plaintiff,
                                                           __
   11               vs.                                    ORDER GRANTING
                                                           EXTENSION OF TIME TO
   12 LHO MISSION BAY ROSIE RESORT,                        RESPOND TO COMPLAINT
      L.P., a Delaware Limited partnership;
   13 LHO MISSION BAY ROSIE LESSEE,
      INC., a Delaware Corporation; and
   14 DOES 1-10,
   15        Defendants.
   16
   17       On December 11, 2020, the parties filed a joint motion requesting an
   18 extension of Defendant’s time to respond to Plaintiff’s Complaint. (ECF No. 4.)
   19 The Court has considered the stipulated proposed order and, for good cause
   20 shown, the joint motion is GRANTED. Defendant has until January 8, 2021,
   21 to respond to Plaintiff’s Complaint.
   22       IT IS SO ORDERED.
   23
   24 Dated: December 11, 2020
   25
                                                     ~~     . ~-~
                                                     Hon. Dana M. Sabraw
   26                                                United States District Judge
   27
   28

                                                       1
                           Order Granting Extension of Time to Respond to Complaint
